In an action to recover damages for breach of contract and to foreclose a mechanic’s lien, the cross appeals are from a judgment of the Supreme Court, Westchester County (Rubenfeld, J.), entered November 21, 1980, which, after a nonjury trial, inter alia, awarded judgment in favor of plaintiff against certain of the defendants in the principal sum of $5,938 on the first and second causes of action. Judgment affirmed, without costs or disbursements. The trial record reveals that the mechanic’s lien was timely filed under section 10 of the Lien Law (see Uprite Constr. Co. v Fisher, 74 AD2d 826). Furthermore, the amount awarded by the court on the two causes of action was proper. We find no merit to the other claims raised by the parites. Laser, J. P., Rabin, Gulotta and Cohalan, JJ., concur.